


Exhibit 10.29

 

LEASE AGREEMENT

 

THIS LEASE, dated this 15th day of December, 2009, between NDI DEVELOPMENT
(“Landlord”) and WILSHIRE STATE BANK (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord desires to lease to Tenant the portion of the Premises set
forth on Exhibit A (the “Lease Premises”).

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Landlord leases to Tenant and
Tenant hires from said Landlord the Lease Premises, subject to the following
terms and conditions:

 

1.                                       Demised Premises. Landlord demises and
leases to Tenant approximately 1,000 sf and Tenant rents from Landlord those
certain premises commonly known as (“Premises”) as outlined on the site plan of
the property located at the address 4864 Jimmy Carter Blvd., Suite 202,
Norcross, Georgia 30093, which site plan is attached hereto as Exhibit A.
Exhibit A sets forth the general layout of the Shopping Center, but Landlord
reserves the right to construct other buildings or improvements or to relocate
or add any buildings, improvements, parking areas, and other common areas in the
Shopping Center, provided that the size and relative location of the Premises
shall not be materially altered.

 

Landlord leases the Premises to Tenant subject to the terms and provisions of
this Lease. Tenant acknowledges that the only warranties and representations
Landlord has made in connection with the physical condition of the Premises of
Tenant’s use of the same upon which Tenant has relied directly or indirectly for
any purpose, if any, are those expressly provided in this Lease. TENANT
ACKNOWLEDGES THAT IT HAS FULLY INSPECTED AND ACCEPTS THE PREMISES IN THEIR
PRESENT CONDITION, AND TENANT WARRANTS, ACKNOWLEDGES AND AGREES THAT TENANT IS
LEASING THE PREMISES IN AN “AS IS” CONDITION “WITH ALL FAULTS” AND SPECIALLY AND
EXPRESSLY WITHOUT ANY WARRANTY, REPRESENTATION OR GUARANTY, EITHER EXPRESS OR
IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER FROM OR ON BEHALF OF LANDLORD.
LANDLORD DOES NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO COMPLIANCE
WITH ANY ENVIRONMENTAL PROTECTION, POPULATION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THOSE INVOLVING ASBESTOS AND/OR
RADON. TENANT ACKNOWLEDGES THAT IT HAS HAD FULL OPPORTUNITY

 

1

--------------------------------------------------------------------------------


 

TO INSPECT THE PREMISES IN THIS REGARD, AND HERE BY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS OR MAY HAVE AGAINST LANDLORD WITH RESPECT TO THE
CONDITION OF THE PREMISES, EITHER PATENT OR LATENT.

 

2.                                       Advance Rent: To secure the faithful
performance by Tenant of all the terms, conditions and covenants of this Lease,
Tenant shall pay on or before Commencement Date to the Landlord an advance rent
(“Advance Rent”) in the amount of Two Thousand Dollars ($2,000.00), which shall
be held by Landlord during the Term of the Lease and any renewal thereof. Under
no circumstances shall Tenant be entitled to any interest on the Advance Rent.
The Advance Rent may be used by Landlord, at its sole discretion, to apply to
any amount owing to Landlord hereunder or to pay the expenses of repairing any
damage to the Premises, or to cure any default of Tenant hereunder. If Landlord
uses all or any portion of the Advance Rent permitted herein, Tenant shall upon
written demand by Landlord pay to Landlord the amount necessary to fully restore
the Advance Rent to the original amount. If there are no payments to be made
from the Advance Rent set forth herein or if there is any balance of the Advance
Rent remaining after all payments have been made, the Advance Rent, or such
balance thereof remaining, shall be refunded without interest to Tenant within
thirty (30) days after fulfillment by Tenant of all obligations hereunder.

 

3.                                       Rental. Tenant shall pay to Landlord
without deduction, setoff, prior notice or demand, as rental the sum of Two
Thousand Dollars ($2,000.00) per month in advance on the 1st day of each month
in lawful money of the United States of America, commencing on the 1st day of
January, 2010, and continuing throughout the balance of the term. Monthly rental
for any partial month shall be prorated at the rate of 1/30th of monthly rental
per day. Rent shall be paid to Landlord at or at such other place or places as
Landlord may from time to time direct.

 

The rent shall include all property taxes, property insurance and utilities.

 

4.                                       Term.

 

a.                                       The term of this Lease shall be for a
period of commencing on the January 1, 2010 and ending on December 31, 2010.

 

b.                                      In the event Landlord is unable to
deliver possession of the Lease Premises at the commencement of the term,
Landlord shall not be liable for any damage caused thereby, nor shall this Lease
be void or voidable but Tenant shall not be liable for rent until such time as
Landlord offers to deliver possession of the Lease Premises to Tenant, but the
term hereof shall not be extended by such delay. If Tenant, with Landlord’s
consent, takes possession prior to the commencement of the term, Tenant shall do

 

2

--------------------------------------------------------------------------------


 

so subject to all of the covenants and conditions hereof and shall pay rent for
the period ending with the commencement of the term at the same rental as that
prescribed for the first month of the term, prorated at the rate of 1/30th
thereof per day.

 

4.                                       Use.        Tenant shall use the Lease
Premises for office use and for no other purpose without the prior written
consent of Landlord.

 

Tenant’s business shall be established and conducted throughout the term hereof
in a first class manner. Tenant shall not use the Lease Premises for, or carry
on, or permit to be carried on, any offensive, noisy or dangerous trade,
business, manufacture or occupation nor permit any auction sale to be held or
conducted on or about the Lease Premises. Tenant shall not do or suffer anything
to be done upon the Lease Premises which will cause structural injury to the
premises or the building of which the same form a part. The Lease Premises shall
not be overloaded and no machinery, apparatus or other appliance shall be used
or operated upon the Lease Premises which will in any manner injure, vibrate or
shake the Lease Premises or the building of which it is a part. No use shall be
made of the Lease Premises which will in any way impair the efficient operation
of the sprinkler system (if any) within the building containing the Lease
Premises. Tenant shall not leave the Lease Premises unoccupied or vacant during
the term. No musical instrument of any sort, or any noise making device will be
operated or allowed upon the Lease Premises for the purpose of attracting trade
or otherwise. Tenant shall not use or permit the use of the Lease Premises or
any part thereof for any purpose which will increase the existing rate of
insurance upon the building in which the Lease Premises are located, or cause a
cancellation of any insurance policy covering the building or any part thereof.
If any act on the part of Tenant or use of the Lease Premises by Tenant shall
cause directly or indirectly, any increase of Landlord’s insurance expense, said
additional expense shall be paid by Tenant to Landlord upon demand. No such
payment by Tenant shall limit Landlord in the exercise of any other rights or
remedies, or constitute a waiver of Landlord’s right to require Tenant to
discontinue such act or use.

 

5.                                       Tenant To Hold Landlord Harmless.
    Landlord warrants that as of the commencement date of this Lease, there will
be no uncured default under the Lease. If Tenant defaults under the Lease,
Tenant shall indemnify and hold Landlord harmless from all damages resulting
from the default. If Tenant defaults in its obligations under the Lease and
Landlord pays rent to Landlord or fulfills any of Tenant’s other obligations in
order to prevent Tenant from being in default, Tenant immediately shall
reimburse Landlord for the amount of rent or costs incurred by Landlord in
fulfilling Tenant’s obligations under this Lease, together with interest on
those sums at the rate of seven percent (7%) per annum, or the highest legal
rate.

 

3

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous.

 

a.                                       Attorney’s Fees. If any party commences
an action against any of the parties arising out of or in connection with this
Lease, the prevailing party or parties shall be entitled to recover from the
losing party or parties reasonable attorney’s fees and cost of suit.

 

b.                                      Notice. Any notice, demand, request,
consent, approval or communication that either party desires or is required to
give to the other party or any other person shall be in writing and either
served personally or sent by prepaid, first-class mail. Any notice, demand,
request, consent, approval, or communication that either party desires or is
required to give to the other party shall be addressed to the other party at the
address set forth in the introductory paragraph of this Lease. Either party may
change its address by notifying the other party of the change of address. Notice
shall be deemed communicated with 72 hours from the time of mailing if mailed as
provided in this paragraph.

 

 

LANDLORD:

TENANT:

 

NDI DEVELOPMENT, LLC

WILSHIRE STATE BANK

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ Anna Chung

 

 

 

 

 

Anna Chung

 

Title:

Manager

 

Title:

SVP & SBA Manager

 

 

 

 

 

 

 

Date:

12/21/09

 

Date:

12/29/09

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASE PREMISES

 

[g16132kwi001.jpg]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

USE AND ACCESS

 

Landlord shall maintain all common area in a sanitize and professional manner.

 

Tenant shall have full use and access to the following area during operating
hours of Monday thru Friday, 8am to 6pm, unless otherwise stated:

 

1)                                     Reception area;

2)                                     Receptionist (Monday thru Friday, 9am to
5pm, excluding holidays);

3)                                     Kitchen;

4)                                     Reception room;

5)                                     Conference room (Please book room use
with Receptionist);

6)                                     Copy areas;

7)                                     Laboratories.

 

In addition to the above use and access list, Tenant shall also receive the
following services:

 

a)             Office cleaning services;

b)            Two designated phone lines;

c)             24 hours secure building, exterior of building is monitor 24
hours a day, interior has unmonitored cameras in all common areas;

 

(REMAINDER OF PAGE LEFT BLANK)

 

6

--------------------------------------------------------------------------------


 

SPECIAL STIPULATION

 

In the event of any conflict between the terms of this Special Stipulation and
the Lease, the terms of this Special Stipulation shall control.

 

a)                                      Tenant shall have exclusive use of
receptionist 4 hours a day, Monday thru Friday, to assist LPO manager of the
Tenant.

 

b)                                     Tenant shall have two, one year option to
renew Lease upon 60 days written notice.

 

c)                                      Tenant has option to hire own private
assistant at Tenant sole cost and expenses. At which time, Landlord shall
provide additional space approximately 200sf at no additional charge and will
automatically Terminate reception services, as stated on Special Stipulation a).

 

(REMAINDER OF PAGE LEFT BLANK)

 

7

--------------------------------------------------------------------------------

 
